          Case 1:19-cv-06961-AJN Document 24 Filed 04/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                                                        4/20/20
SOUTHERN DISTRICT OF NEW YORK


  Genise N. Forbes,

                         Plaintiff,
                                                                      19-cv-6961 (AJN)
                  –v–
                                                                            ORDER
  Casa Azul Group, Inc. et al.,

                         Defendants.



ALISON J. NATHAN, District Judge:

       On April 13, 2020, the Court ordered the parties to submit a joint status letter on ECF no

later than seven days prior to the post-discovery conference scheduled for April 23, 2020. See

Dkt. Nos. 22, 23. As of the date of this Order, the Court is not in receipt of the parties’ joint

letter. Accordingly, the parties shall submit the joint status letter required by Dkt. No. 23 by no

later than 5:00 p.m. on April 21, 2020.

       SO ORDERED.


               20
 Dated: April _____, 2020
        New York, New York
                                                   ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge
